DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In light of the amendment filed 9/10/2021:
The nonstatutory double patenting rejection of claim 1 has been withdrawn.
Claims 1-8 are pending.
Claims 9-15 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180126672 A1) and Kyoso (US20120194610).
Regarding claim 1, A service module (cleaning mechanism 4; Figure 1 and 2) of a three-dimensional (3D) printer (Abstract: three-dimensional printer with a cleaning function), comprising: 
a modular web (cleaning element 43; Figure 4) to removably couple to the service module of the 3D printer ([0025] cleaning mechanism 4 is disposed in the receiving container 151). However, Chen fails to teach the modular web is coupled to the service module to: advance from a first roll in a first direction; and flip over to advance in a second direction that is opposite the first direction to clean a print head of the 3D printer and remove a printing agent from the print head.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the service module of Chen with the service module of Kyoso, such that the service module of Kyoso cleans the print head of the 3D printer of Chen, for the benefit of maintaining a web that is parallel to the direction of movement of the print head. 

    PNG
    media_image1.png
    326
    489
    media_image1.png
    Greyscale

 claim 2, Chen modified with Kyoso teaches the service module of claim 1. Further, Chen teaches wherein the service module does not include a spittoon (Chen teaches where the web with cleaning element is reeled in around a reel-in roller rather than the cleaning element being spit into a container; [0030] reeled-out cleaning element 43 can be reeled in to wind around the reel-in roller 442) 
Regarding claim 3, Chen modified with Kyoso teaches the service module of claim 1. However, Chen fails to teach wherein the service module includes a spit roller to receive airborne printing and media agents.
In the same field of endeavor pertaining to a service module for cleaning a print head, Kyoso teaches wherein the service module includes a spit roller to receive airborne printing and media agents ([0165] The soiled state of a portion of the wiping web 104 that has wiped the nozzle surface 33 is observed through the line scanner 126 before the portion of the wiping web 104 is taken up onto the take-up spindle 116). The spit roller of Kyoso slides when a load over the threshold is applied, thereby preventing the web from being applied with excessive tension ([0160] the take-up spindle 116 slides when a load over the prescribed threshold is applied. Thereby, it is possible to prevent the wiping web 104 from being applied with excessive tension).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the service module of Chen modified with Kyoso to include a spit roller to receive airborne printing and media agents, as taught by Kyoso, for the benefit of preventing the web from being applied with excessive tension.
 claim 5, Chen modified with Kyoso teaches the service module of claim 1, Further, Chen teaches wherein the modular web is to clean the print head and to remove the printing agent when the print head is inactive ([0031] after the printing unit 2 prints a predetermined number of layers, the contact portion 411 of the scraper 41 is controlled to protrude out of the machine table 1). 
Regarding claim 6, Chen modified with Kyoso teaches the service module of claim 1. However, Chen modified with Kyoso fails to teach wherein a first side of the modular web faces away from the first roll when the modular web is advanced in the first direction such that the first side of the modular web is exposed to printing and media agents.
Response dated September 10, 2021 Response to non-final Office action of June 11, 2021  In the same field of endeavor pertaining to a service module for cleaning a print head, Kyoso teaches wherein a first side of the modular web faces away from the first roll when the modular web is advanced in the first direction (see modified Figure 6 below where first side is side of web that is opposite the first roll) such that the first side of the modular web is exposed to printing and media agents (see Figure 11 where web 104 absorbs ink from nozzle).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the service module of Chen modified with Kyoso to include a first side of the modular web such that the first side of the modular web is exposed to printing and media agents, as taught by Kyoso, for the benefit of maintaining a web that is parallel to the direction of movement of the print head, as discussed in claim 1.

    PNG
    media_image2.png
    296
    398
    media_image2.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180126672 A1) and Kyoso (US20120194610) as applied to claim 1 above, and further in view of Steinfield et al. (US20080266342 A1).
Regarding claim 4, Chen modified with Kyoso teaches the service module of claim 1. However, Chen modified with Kyoso fails to teach wherein a length of the modular web is greater than 4 meters.
In the same field of endeavor pertaining to a print head cleaning mechanism, Steinfield teaches wherein a length of the modular web is greater than 4 meters ([0086] print in swaths across the polymeric media having a length of greater than 2 m). The relatively long modular web allows the service module to effectively wipe and service one or more print heads without sacrificing printing throughput ([0085] The ability of service stations 44 and 544 to effectively wipe and service one or more print heads without sacrificing printing throughput facilitates use of service stations 44 and 544 in printing systems having relatively long printing swaths).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the modular web of Chen modified with Kyoso be .

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the closest prior art, Chen (US20180126672 A1) and Kyoso (US20120194610), teach the service module of claim 6, wherein a second side of the modular web faces away from the first roll (side opposite of first side of modular web faces away from first roll when advancing in the second direction). However, neither Chen nor Kyoso teach where the second side contacts the print head to clean the print head when the modular web is advanced in the second direction.  
Claim 8 would be allowable because it is dependent on claim 7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743